Title: Affidavit of Elias Glover, 2 February 1807
From: Glover, Elias
To: 


                        
                            [2 Feb. 1807]
                        
                        Elias Glover of Cincinnati being duly sworn deposeth & saith—That sometime about the first of September last while in Company with a friend the conversation having turned on various subjects & Characters, the name of Col. Burr was mentioned, When he enquired of me whether I was acquainted with Col Burr. I told the Gentleman in reply that I was not personally acquainted with him but his Character I well knew, & was personally acquainted with some of his Connections in the eastern States. He then enquired how I liked his Character? in answer to which I observed that his talents, intrepidity and firmness I admired. After a little desultory Conversation he informed me that Col. Burr would be in Town in a few days & if I wished he would introduce me to him. to which I consented. In a very few days Col Burr arrived in Town & put up at Mr John Smiths. Some short time after meeting with this same friend he mentioned Col. Burrs arrival & that he was to spend the evening at a certain place where he requested me to attend. I accordingly attended, was introduced to & spent the evening in Company with Col. Burr, during which the Conversation turned on various subjects, and among others that of the great number of persons who as Col Burr said were disaffected towards the present Goverment of the United States, & the Superior privileges & advantages which the eastern enjoyed over the west U. States. And among other things he remarked, that the situation of the States west of the Alleghany was similar to the Situation of the Colonies at or just previous to the commencement of the Revolution—That our Government wanted energy to repel the aggressions of foreign Nations, & spirit to support our own National Character.
                  I expressed a coincidence of Sentiment with Col. Burr & intimated a knowledge of his views in this Country, though I had never as yet learnt his object. I was anxious to learn the names of Some of the leading disaffected Characters,—as to a number of whom he satisfied me on my enquiry—
                  This was the first time I had ever seen Col Burr. and my anxiety on a subject which so materially affected our Government perhaps led me beyond the strict bounds of propriety in my enquiries. He however appeared not displeased and treated the subject with all that ease, gracefulness and elegance so natural to his character—About eleven oClock I accompanied him to his lodgings at Mr Smiths—On our way or during the evening he expressed a wish that I should accompany him through the State of Kentucky & to the falls of Ohio whither he said he was going and that he should return in about three or four Weeks—I informed him that my engagements were such that I could not leave home & parted with him at Mr Smiths door; And on the day following he left Cincinnati—
                  Some time in the month of November following, having been several days absent from Cincinnati on my  return which was on sunday evening the twenty third of that month (if my recolection is correct) I was informed that Col. Burr was either in Town or had left it that day—I called on the friend who had first introduced me to Col Burr. & went with him to Mr Smiths who informed us that Col. Burr. left Town just at evening—That he had taken his leave of him & expected he would not soon if ever return. We then entered into Conversation relative to Col. Burr, his object & prospects of success—
                  Mr Smith at first appeared Cautious of expressing his Sentiments or communicating his knowledge of Col Burr’s views—He said however that Col. Burr. had disclosed to him his object which he had never fully done before & that he felt satisfied therewith; which he said was in the first place Should a war take place between the United States & Spain to head a Corps of Volunteers & march into the Mexican provinces—That a great number of enterprising young men were engaged for that purpose & a number of very influential Characters in different parts of the United States—But should peace be preserved (which he did not expect) he should settle his Washita lands & make society as pleasant about him as possible—I expressed my opinion that Col Burr. would hardly content himself by selling those lands after the great preparations he had made and the vast expenditures he must necessarily have incurred—
                  After Some further conversation that reserve so visible in the first instance seemed to wear off. And Mr Smith went more fully into the subject. He then observed that Col Burr’s first object was Mexico.  That he would be assisted by some of the British Navy—That Mr. 
                         
                       was building or had completed a frigate in one of the Southern States which was to be employed in the expedition, That the person had been into this Western Country, but had now returned & that the frigate either had sailed or would Shortly sail for the Gulph—And (I think he mentioned) that he B. would also be assisted by some of the Navy of the United States. He said that Col Burrs preparations on the Western waters were very extensive & that he would descend the river in a few days, That the plan had been long maturing, And expressed a full confidence in Burrs success. He said further that he enquired of Col Burr. whether he did not expect to meet with obstructions in passing one of the posts on the river (I think Fort Adams) That Col Burr told him he apprehended no danger on that score—if they let him pass without opposition he should not molest them but if they attempted to throw any obstruction in his way he should land & demolish the fort—
                  He said that Col Burr wanted the Gunnboats he was then building but on telling him that he could not let them go without first making an offer of them to the United States Col Burr remarked that it would be improper for him to be guilty of a breach of Confedence & did not press the subject further. But Mr S. said he had not been well treated about the Boats he had before built, And when he went to Washington he should make an offer of those now building & present his Bills, And if any objections were made which he thought probable would be the case—he should not press them upon the Government but should be pretty short on the subject, & signified that Col Burr. would probably have them—
                  He spoke highly of the climate & soil of Mexico, expatiated on the present situation, & Government of that Country & the precaution which had been taken to prepare the minds of the people for a Revolution, & observed that he had abandoned the Idea of building a large brick House in this Town which he had contemplated doing the ensuing Summer, as he thought he should remove with his family & Settle in the neighborhood of Col Burr. He said that his two Sons were going down to New Orleans in his boats within a few days, And that he had consented that Col. Burr. should there take them into his charge he having assured him that he B would provide well for them—He also expressed his wishes very ardently that I should go down in Company with his sons, observing that I could make myself independent in point of property as well as  acquire a high Standing in a political point of view, & that I could if I thought proper take with me a number of young men. That those who embarked in the Cause at that early period would undoubtedly succeed well And expressed his regret that his engagements were such that he could not go immediately himself which he said he would do if the Situation of his affairs would permit—I informed him that my situation & engagements would not permit me to go—
                  Mr Smith remarked during the Conversation that he believed Col. Burrs object honorable. That he was a Gentleman of the Strictes honor but had been shamefully persecuted under our Government—
                  Mr Smith also told me either at that or a Subsequent time that Col Burr while in Town was very anxious to have Seen Majr. Ephraim Kibby but had not an opportunity Kibby resides about thirty miles from this place—was an officer in Gen. Waynes army And his circumstances are Considerably embarrassed—
                  The substance of the foregoing I immediate[ly] communicated to Judge Nimmo (who has ever acted as a firm friend of the present administration of the Genl Government) under the injunction that my name should not be divulged without my approbation, which injunction has been I believe strictly adhered to. How far my Conduct on this occasion may Stand justified in the eyes of the public. I know not—On the one Side I beheld [the] very existence of our Government at Stake—On the other I considered, that the information was delivered to me under the strictest injunctions of secrecy, which to divulge on any occasion less pregnant with evil would reflect infamy & disgrace upon my Character & my honor—besides Mr Smiths standing (at that time) in society & his many adherents in this place all conspired to prevent my appearing openly before the public—And thus balancing between honor et amor  patriae I concluded to give the information to a person in whom I could confide that it might be communicated to the executive while my name remained a secret. Whatever the public may think on the subject I feel conscious of having discharged a duty which I owed to my Country and myself a reflection more pleasant than the applause of thousands—
                        
                            Elias Glover
                     
                        
                    
                     Sworn & Subscribed before me this 2 February 1807. Matthew Nimmo, one of the associate judges within & for the county of Hamilton & state of Ohio (2 February 1807.)
                     City of Richmond to wit: Be it remembered that on this third day of September in the year eighteen hundred & seven personally appeared before me the Subscriber Mayor of the City of Richmond the afore said Elias Glover who being duly sworn made oath to the truth of the foregoing Deposition
                                          
                  
                            
                            Wm. Richardson Mayor
                        
               